COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Jerry Valdez v. Bruce Robertson

Appellate case number:    01-14-00563-CV

Trial court case number: 2008-PC-3026

Trial court:              Probate Court No. 1 of Bexar County

        Appellant, Jerry Valdez, has appealed from a trial court order dismissing his application
to probate the last will and testament of Martha Jane Valdez. The reporter’s record was filed in
this appeal on August 27, 2014. The clerk’s record was filed on September 17, 2014. Appellant
filed his brief on September 16, 2014, before the clerk’s record was filed with this Court.

       On September 25, 2014, we ordered appellant to file an amended brief containing all
necessary references to the appellate record filed in this Court and conforming to Texas Rule of
Appellate Procedure 38.1. See TEX. R. APP. P. 38.1(i), (k). On December 4, 2014, the Clerk of
this Court notified appellant that the time for filing an amended brief had expired and directing
appellant to file a brief, with a motion for an extension of time, or a motion for an extension of
time no later than December 14, 2014. Appellant has not filed an amended brief, a motion for
extension of time to file an amended brief, or otherwise responded to this Court’s order or notice.

       Accordingly, we strike appellant’s brief filed on September 16, 2014, and order
appellant to file a brief that contains all necessary references to the appellate record filed in
this Court no later than 20 days from the date of this order. See TEX. R. APP. P. 38.1(i), (k),
38.9(a). No extensions will be granted. Because appellant has had sufficient time to file an
amended brief, if he fails to file a brief that conforms with Rule 38.1 as ordered, the appeal may
be dismissed for want or prosecution or failure to comply with a requirement of the rules of
appellate procedure or an order of this Court. See TEX. R. APP. P. 38.8(a), 38.9, 42.3(b)(c).

       It is so ORDERED.


Judge’s signature: /s/ Terry Jennings
                    Acting individually


Date: March 10, 2015